Citation Nr: 1340802	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right upper extremity sensorimotor neuropathy, including as secondary to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left upper extremity sensorimotor neuropathy, including as secondary to exposure to herbicides.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, including as secondary to exposure to herbicides.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy, including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received by the Board (via facsimile) in October 2013 the Veteran requested a Travel Board hearing instead of the rescheduled videoconference hearing to which he was unable to appear.  It appears the RO has not scheduled him for a hearing before a Veterans Law Judge at the RO.  To accord the Veteran due process, the RO should schedule him for a Travel Board hearing as requested.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the St. Paul, Minnesota RO.  A copy of the notice scheduling the hearing should be placed in the claims file.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


